                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
   IN THE MATTER OF:                                  CHAPTER 13
   Mathew S Hutchinson                                CASE NO. 18-55664-MAR
                                                      JUDGE MARK A RANDON
   Debtor
                                           /


            TRUSTEE'S MOTION TO DISMISS FOR FAILURE TO MAKE PAYMENTS

      NOW COMES the Chapter 13 Trustee, Krispen S. Carroll, and moves this Honorable Court

for dismissal of the above-captioned matter pursuant to 11 U.S.C. §1307 (c) and in support

thereof states as follows:

   1. This motion is brought pursuant to 11 U.S.C. §1307 (c)(4).

   2. According to the books and records of the Trustee the Debtor has failed to make

       payments pursuant to 11 U.S.C. §1326 (a)(1).

   3. Debtor's failure to make timely payments under 11 U.S.C. §1326 is cause for dismissal.

   4. The Chapter 13 Trustee sought concurrence of debtor's counsel in the relief requested on

       May 07, 2019, but at the time of filing this motion, such concurrence had not been given.



   WHEREFORE, the Chapter 13 Trustee requests this Honorable Court dismiss the above

captioned matter due to a material default in the terms of the Chapter 13 Plan.




                                                                               Page 1 of 6
        18-55664-mar     Doc 54   Filed 05/16/19   Entered 05/16/19 07:49:30   Page 1 of 6
                               OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                               Krispen S. Carroll, Chapter 13 Standing Trustee


May 16, 2019                   /s/ Margaret Conti Schmidt
                               KRISPEN S. CARROLL (P49817)
                               MARGARET CONTI SCHMIDT (P42945)
                               MARIA GOTSIS (P67107)
                               719 Griswold Street, Suite 1100
                               Detroit, MI 48226
                               (313) 962-5035
                               notice@det13ksc.com




                                                                          Page 2 of 6
     18-55664-mar   Doc 54   Filed 05/16/19   Entered 05/16/19 07:49:30   Page 2 of 6
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT
  IN THE MATTER OF:                                         CHAPTER 13
  Mathew S Hutchinson                                       CASE NO. 18-55664-MAR
                                                            JUDGE MARK A RANDON
  Debtor
                                             /



                                     ORDER DISMISSING CASE
      This matter having come to be heard upon the Trustee's Motion to Dismiss for Failure to

Make Payments filed pursuant to 11 U.S.C. §1307 (c)(4), notice having been duly given and an

opportunity for hearing having been provided, and based upon the records of the court herein,

the Court finds that the relief requested is warranted, and the Court being otherwise sufficiently

advised in the premises.

      IT IS HEREBY ORDERED that the Chapter 13 Case of the Debtor herein be and the same

hereby is dismissed for the failure to make payments as required under 11 U.S.C. §1326;


      IT IS FURTHER ORDERED that the Clerk of the Court shall immediately provide notice of

the entry of this order to all creditors listed in this case, the Debtor, Debtor's attorney, if any,

and the Trustee;

      IT IS FURTHER ORDERED that Krispen S. Carroll, Trustee, is discharged as Trustee and

the Trustee and her surety is released from any and all liability on account of the within

proceeding;

                                                 U.S. BANKRUPTCY JUDGE

                                          EXHIBIT "A"
 BE
                                                                                   Page 3 of 6
         18-55664-mar      Doc 54   Filed 05/16/19   Entered 05/16/19 07:49:30     Page 3 of 6
Official Form 420A (Notice of Motion or Objection) (12/16)

                                                   UNITED STATES BANKRUPTCY COURT
                                                    EASTERN DISTRICT OF MICHIGAN
                                                     SOUTHERN DIVISION - DETROIT

In re                                                                                     CHAPTER 13
Mathew S Hutchinson                                                                       CASE NO. 18-55664-MAR
                                                                                          JUDGE MARK A RANDON




                                  Debtor
Address
5731 BINGHAM DRIVE
COMMERCE TOWNSHIP, MI
48382


Last four digits of Social Security or Individual Tax-payer Identification
(ITIN) No(s).,(if any): 0020

Employer's Tax Identification (EIN) No(s).(if any):

                                               NOTICE OF TRUSTEE'S MOTION TO DISMISS

       The Chapter 13 Trustee has filed papers with the court to dismiss the above-captioned case.
       Your rights may be affected. You should read these papers carefully and discuss them with your
attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
consult with one.)
       If you do not want the court to dismiss the above-captioned case or if you want the court to consider your
views on the Trustee's motion, within 14 days, you or your attorney must:
           1.        File with the court a written response or an answer, explaining your position at (1):

                                                         United States Bankruptcy Court
                                                         211 W. Fort Street, Suite 2100
                                                               Detroit, MI 48226

       If you mail your response to the court for filing, you must mail it early enough so the court will receive it
on or before the date stated above. All attorneys are required to file pleadings electronically.
                     You must also send a copy to:

                                            OFFICE OF THE CHAPTER 13 TRUSTEE - DETROIT
                                                     ATTN: MOTION DEPARTMENT
                                                   719 Griswold Street, Suite 1100
                                                         Detroit, MI 48226


                                                                                                     Page 4 of 6
             18-55664-mar               Doc 54         Filed 05/16/19    Entered 05/16/19 07:49:30   Page 4 of 6
      2.       If a response or answer is timely filed and served, the clerk will schedule a hearing on the Motion
and you will be served with a notice of the date, time and location of the hearing.
        If you or your attorney do not take these steps, the court may decide that you do not oppose the
relief sought in the motion and may enter an order granting that relief.

                                                      OFFICE OF THE CHAPTER 13 STANDING TRUSTEE-DETROIT
                                                      Krispen S. Carroll, Chapter 13 Standing Trustee

May 16, 2019                                          /s/ Margaret Conti Schmidt
                                                      KRISPEN S. CARROLL (P49817)
                                                      MARGARET CONTI SCHMIDT (P42945)
                                                      MARIA GOTSIS (P67107)
                                                      719 Griswold Street, Suite 1100
                                                      Detroit, MI 48226
                                                      (313) 962-5035
                                                      notice@det13ksc.com

    1 Response or answer must comply with F.R.Civ.P.8(b), (c) and (e)




                                                                                               Page 5 of 6
         18-55664-mar           Doc 54       Filed 05/16/19        Entered 05/16/19 07:49:30   Page 5 of 6
                           UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT

 IN THE MATTER OF:                                           CHAPTER 13
 Mathew S Hutchinson                                         CASE NO. 18-55664-MAR
                                                             JUDGE MARK A RANDON
 Debtor
                                           /


                                     CERTIFICATE OF MAILING
       I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S

MOTION TO DISMISS, NOTICE OF TRUSTEE'S MOTION TO DISMISS and CERTIFICATE OF

MAILING with the Clerk of the Court using the ECF system which will send notification of such

filing to the following:

GOLDSTEIN BERSHAD & FRIED
4000 TOWN CENTER #1200
SOUTHFIELD, MI 48075


and I hereby certify that I have mailed by United States Postal Service the above mentioned

documents to the following non-ECF participants:

   Mathew S Hutchinson
   5731 Bingham Drive
   Commerce Township, MI 48382



May 16, 2019                                   /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Suite 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com

                                                                                 Page 6 of 6
          18-55664-mar     Doc 54   Filed 05/16/19   Entered 05/16/19 07:49:30   Page 6 of 6
